


110 HRES 487 EH: Recognizing the contribution of modeling and

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 487
		In the House of Representatives, U.
		  S.,
		
			July 16, 2007
		
		RESOLUTION
		Recognizing the contribution of modeling and
		  simulation technology to the security and prosperity of the United States, and
		  recognizing modeling and simulation as a National Critical
		  Technology.
	
	
		Whereas the United States of America is a great and
			 prosperous Nation, and modeling and simulation contribute significantly to that
			 greatness and prosperity;
		Whereas modeling and simulation in the United States is a
			 unique application of computer science and mathematics that depends on the
			 validity, verification, and reproducibility of the model or simulation, and
			 depends also on the capability of the thousands of Americans in modeling and
			 simulation careers to develop these models;
		Whereas members of the modeling and simulation community
			 in government, industry, and academia have made significant contributions to
			 the general welfare of the United States, and while these contributions are too
			 numerous to enumerate, modeling and simulation efforts have contributed to the
			 United States by—
			(1)expanding the
			 understanding of nuclear chain reactions during the Manhattan Project through
			 some of the earliest simulations replicating the reaction process, which
			 ultimately contributed to the end of World War II;
			(2)serving as a
			 foundational element of the Stockpile Stewardship Program, which enabled the
			 President of the United States to certify the safety, security, and reliability
			 of the nuclear stockpile for more than ten years without the use of live
			 nuclear testing, which demonstrates the Nation’s commitment to nuclear
			 nonproliferation;
			(3)accelerating the
			 effectiveness of joint, coalition, and interagency training exercises, while
			 dramatically reducing the costs of such exercises, as demonstrated by United
			 States Joint Forces Command’s 2007 homeland security exercise, Noble Resolve,
			 which was conducted virtually and required 5 months, 140 personnel, and
			 $2,000,000 for development, compared to a 2002 Millennium Challenge exercise
			 that was conducted live and required 5 years, 14,000 personnel, and
			 $250,000,000 for development;
			(4)preserving
			 countless human lives, as well as military and civilian aircraft, ships, and
			 other vehicles through the rehearsal of repeatable, simulated emergencies that
			 otherwise could not have been practiced;
			(5)increasing the
			 quality of health care through the development of medical simulation training,
			 which led the Food and Drug Administration to require such training for
			 physicians before certain high-risk procedures to treat heart disease and
			 strokes;
			(6)reducing the cost
			 of health care, as demonstrated by medical malpractice insurance rate discounts
			 being provided to anesthesiologists and obstetricians who include simulated
			 procedures in their biennial training requirements;
			(7)simulating large
			 scale natural or man-made disasters to improve the effectiveness of local,
			 State, and Federal first responders, law enforcement, and other agencies
			 involved in a coordinated emergency response;
			(8)forecasting weather
			 and predicting climate change to enable scientists, industry, and policymakers
			 to study the effects of climate change and also to prepare for extreme weather,
			 such as hurricanes;
			(9)protecting rivers,
			 waterways, and endangered species reliant on these waters through the
			 Environmental Protection Agency’s hydrology Dynamic Stream Simulation and
			 Assessment Model, which predicts impacts on water quality for the Truckee
			 River, including its effect on Lake Tahoe and other portions of its
			 basin;
			(10)producing
			 analysis that resulted in enhanced designs and construction of critical
			 infrastructure, such as roads, interchanges, airports, harbors, railways, and
			 bridges that increases transportation capacity and safety, and reduces travel
			 time and environmental impact; and
			(11)providing
			 National Aeronautics and Space Administration (NASA) astronauts training to
			 ensure a safe and productive mission in space, including the utilization of the
			 Shuttle Training Aircraft, which simulates real aircraft shuttle
			 characteristics and enables NASA pilots to have 1,000 simulated shuttle
			 landings before they land the Space Shuttle for the first time as a
			 glider;
			Whereas these contributions, in addition to numerous
			 contributions that are not listed but that equally have brought prosperity to
			 our Nation, demonstrate that modeling and simulation efforts have, and will
			 continue to—
			(1)provide vital
			 strategic support functions to our Military;
			(2)defend our freedom
			 and advance United States interests around the world;
			(3)promote better
			 health care through improved medical training, improved quality of care,
			 reduced medical errors, and reduced cost;
			(4)encourage
			 comprehensive planning for national disaster and emergency preparedness
			 response;
			(5)improve and secure
			 our critical infrastructure and transportation systems;
			(6)protect the
			 environment; and
			(7)allow the Nation
			 to explore the Earth and space to further our understanding of our world and
			 universe;
			Whereas modeling and simulation frequently complements or
			 replaces experimentation where experimentation is hazardous, expensive, or
			 impossible, thus providing far greater capability than experimentation
			 alone;
		Whereas the modeling and simulation industry provides
			 well-paying jobs to many Americans and represents an opportunity for Americans
			 with strong foundations in science, technology, engineering, and mathematics to
			 contribute to the prosperity and security of the United States;
		Whereas other countries have recognized the value of
			 modeling and simulation as an opportunity to gain a competitive advantage over
			 the United States economically and militarily, and some of these same countries
			 produce more engineers each year than the United States;
		Whereas modeling and simulation efforts are critically
			 dependent on a fundamental education in science, technology, engineering, and
			 mathematics;
		Whereas modeling and simulation require unique knowledge,
			 skills, and abilities that are not adequately incorporated into governmental
			 occupational classification codes; and
		Whereas advances in modeling and simulation can be
			 achieved through innovation in the private sector, and proper export controls
			 and intellectual property rights are critical to the continued growth and
			 innovation in this sector: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends those who
			 have contributed to the modeling and simulation efforts which have developed
			 essential characteristics of our Nation;
			(2)urges that,
			 consistent with previous legislation passed by this and previous Congresses,
			 science, technology, engineering, and mathematics remain key disciplines for
			 primary and secondary education;
			(3)encourages the
			 expansion of modeling and simulation as a tool and subject within higher
			 education;
			(4)recognizes
			 modeling and simulation as a National Critical Technology;
			(5)affirms the need
			 to study the national economic impact of modeling and simulation;
			(6)supports the
			 development and implementation of governmental classification codes that
			 include separate classification for modeling and simulation occupations;
			 and
			(7)encourages the
			 development and implementation of ways to protect intellectual property of
			 modeling and simulation enterprises.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
